Citation Nr: 1514271	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the discontinuance of the Veteran's VA compensation benefits from January 22, 2010, to June 17, 2011, based on fugitive felon status was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988, and January 1992 to May 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  On January 22, 2010, a warrant was issued by the Department of Public Safety in Anchorage, Alaska for the offense of "assault."  

2.  The warrant remained outstanding until the Veteran's arrest on June 17, 2011.  

3.  The Veteran provided credible lay evidence indicating he did not have knowledge of an outstanding warrant, and that the case against him was reduced to a misdemeanor.  

4.  There is no evidence showing the Veteran was arrested at the time of the alleged assault. 

5.  There is no evidence showing the Veteran was ever notified of a warrant for his arrest prior to an April 22, 2011, letter from VA, or that the Veteran fled to avoid prosecution or custody for a felony offense. 

6.  The Veteran was not fleeing to avoid confinement after conviction, and he was not in violation of conditions of probation or parole for a felony conviction.


CONCLUSION OF LAW

The criteria for the creation of an overpayment debt based on "fugitive felon" status for the period of January 2010 to June 2012 have not been met.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon. 38 U.S.C.A. § 5313B (West 2014).  The implementing regulation, 38 C.F.R. § 3.665(n), provides that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon. 

The term fugitive felon means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2014).

Evidence of record shows that on January 22, 2010, a warrant was issued by the Department of Public Safety in Anchorage, Alaska for the offense of "assault."  This warrant remained outstanding until the Veteran's arrest on June 17, 2011. 

The Board finds that the Veteran provided credible lay evidence indicating that he did not have knowledge of an outstanding warrant, and that the case against him was reduced to a misdemeanor.  Specifically, during his May 2014 Board hearing, the Veteran reported he was totally unaware that a warrant had been issued.  The Veteran stated the incident in question occurred in December 2009 and that he was a permanent resident of the State of Massachusetts at that time and had only visited Anchorage.  There is no indication the Veteran was ever arrested at the time the alleged assault took place.  Further, there is also no evidence showing the Veteran was properly notified of the warrant.  

The Veteran has also provided testimony that his warrant was never properly entered in Alaska.  In support of this statement, the Veteran has provided records from the State of Massachusetts, which show he was cited for a speeding offense in April 2010, and appeared in District Court in August 2010 to contest the offense.  The Veteran asserts that at the time of his speeding citation, he was operating his vehicle under a valid Alaska driver's license, which he presented to the police officer.  During these times, the Veteran asserts the issue of an outstanding warrant was never raised.  Additionally, the Veteran has stated he subsequently obtained a motor vehicle operator's license from the State of Massachusetts, also without notice of an outstanding warrant.

In its June 2011 decision, the RO indicated a contact with the Department of Public Safety in Anchorage, Alaska revealed the outstanding warrant had been cleared effective June 17, 2011.  

While a valid warrant was issued on January 22, 2010, the full details of the alleged felony incident, to include the Veteran's arrest or warrant notification are not clear from the record.  While a June 2011 decision indicates that the warrant was cleared based on the Veteran's arrest, the Board finds there is no evidence showing when the arrest warrant was served, or that he fled to avoid prosecution or custody prior to his arrest in June 2011.  The Board finds that the Veteran has credibly reported having no knowledge of an outstanding warrant against him.  Moreover, because credible lay evidence indicates the Veteran's felony case was reduced to a misdemeanor, the Board finds that the Veteran was not fleeing to avoid confinement after felony conviction, and there is no evidence showing he was in violation of conditions of probation or parole for a felony conviction.  See 38 C.F.R. § 3.665(n).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id. The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

The United States Court of Appeals for the Second Circuit held that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F. 3d 90, 96-97 (2nd Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F. 2d 442, 444 (2nd Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F. 3d 277, 280 (2nd Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation. 

VA's Adjudication Procedure Manual provides guidance with respect to fugitive felons.  See M21-1MR, Part X, Chapter 16.  Under those guidelines, a beneficiary of VA benefits, who is the subject of a valid out-standing felony arrest warrant, is presumed to be a fugitive felon for VA purposes.  Id. at 16.1c.  When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1MR Part X. C.16.1.f. 

While the VA Adjudication Procedures Manual indicates that an outstanding warrant creates a presumption of fugitive status, precedent requires proof of knowledge of the warrant and flight.  Because the Board is not bound by VA adjudication manuals or similar administrative issue, and in light of relevant precedent, the Board finds the mere fact that there is an outstanding warrant insufficient under the statute to find that the Veteran was "fleeing."  See Oteze-Fowlkes, 432 F. 3d at 96.

In this case, the Board finds that the Veteran is credible in reporting that he did not know that a warrant had been issued, prior to VA notification in April 2011, and there is no evidence to support a finding of flight.  Accordingly, the Board finds that there is no evidence of flight to avoid prosecution or custody.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law, and the overpayment was not properly created.  


ORDER

The Board having determined that the discontinuance of the Veteran's VA compensation benefits from January 22, 2010, to June 17, 2011, based on fugitive felon status was not proper, the benefit sought on appeal is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


